Citation Nr: 1539870	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  05-20 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In December 2011, the Veteran and his spouse testified via videoconference at a hearing before the undersigned Veterans Law Judge.  The Veteran chose to present testimony on other issues that were on appeal at that time but not on the hypertension issue.  

The Board denied this appeal in a December 2013 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2014, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the Board decision as to the hypertension issue, and remanded it to the Board for action consistent with the terms of the JMR.  


FINDING OF FACT

The Veteran's hypertension did not have onset during active service, was not directly caused by active service, did not manifest within one year of separation from active service, and was not caused and has not been aggravated by his service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), (e) (2015); 3.310 (2006).  
REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2003, the Veteran requested service connection for hypertension as secondary to his diabetes mellitus.  Service connection has been established for diabetes mellitus.  

In a May 2008 statement, the Veteran requested service-connection for hypertension due to exposure to Agent Orange.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 111 3 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

Service connection is presumed for certain diseases based on exposure to Agent Orange.  Veterans who served in Vietnam, such as the Veteran in this case, are presumed to have been exposed to Agent Orange during such service.  Hypertension is not one of those diseases.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(e) (2015). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2006).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Section 3.310 was amended effective October 10, 2006, during the course of the Veteran's appeal.  That amendment imposed additional burdens on a claimant seeking to show that a service-connected disease or injury aggravated (as opposed to caused) disability for which service connection had not yet been established.  The appropriate version of § 3.310 in the instant case is that version effective when the Veteran filed his claim in 2004, because that version is potentially more favorable to the Veteran.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

The Veteran currently has hypertension.  In August 2008, VA afforded him a relevant medical examination.  The examiner provided an opinion that the Veteran's hypertension was not caused by his diabetes mellitus because his hypertension had onset many years before he had diabetes mellitus.  

This is probative evidence against granting service connection for hypertension based on a theory that his diabetes mellitus caused his hypertension.  

The August 2008 examiner also opined that the Veteran's hypertension was not aggravated by his diabetes mellitus.  No rationale was provided to support that opinion.  The Board therefore remanded the issue to the agency of original jurisdiction (AOJ) for an adequate opinion in March 2012.

Pursuant to the Board's Remand, VA provided another examination in May 2012.  The examiner considered the Veteran's medical history and provided the following opinion:  "Although he has diabetes, he has no evidence for diabetic nephropathy.  Unless diabetes causes nephropathy, it has no impact on hypertension.  Thus, his diabetes has had no impact on his hypertension."  This is an adequate opinion supported by sufficient rationale.  

The examiner provided the opinion in response to the question of whether the Veteran's hypertension was aggravated by his diabetes mellitus.  The examiner's opinion that it had no impact, and the explanation, is probative evidence against granting VA benefits based on a theory that his hypertension was aggravated by his diabetes mellitus.  

The Board has not ignored the Veteran's opinion that his diabetes mellitus caused his hypertension.  However, whether or not it does cannot be determined by observation with one's five senses.  Nor is the effect of diabetes on hypertension a simple question answerable by knowledge in the realm of a non-expert.  Rather, the interaction, if any, of diseases is a complex medical question.  The Veteran has not shown that he has any expertise in medical matters.  For these reasons, the Board concludes that the Veteran's opinion as to the effect of his diabetes mellitus on his hypertension is not competent evidence.  

The medical opinions are the most probative evidence of record with regard to secondary service connection or aggravation.  The Board finds therefore that the preponderance of evidence is against granting VA benefits based on a secondary theory of entitlement.  

Now the Board turns to presumptive theories of entitlement.  Hypertension is not one of the diseases for which service connection can be presumed based on exposure to Agent Orange.  Post-service treatment records show hypertension was first diagnosed in 1997.  An August 2008 VA general medical examination report listed a current diagnosis of hypertension with onset in 1974 based on a diagnosis on a routine examination.  A May 2012 VA DBQ examination report for hypertension also listed a current diagnosis of hypertension; however, the examiner noted onset in 1978 based on the Veteran's reported history of starting blood pressure medications in 1978.  

Whether the Veteran's hypertension first manifested in 1974, 1978, 1997, or 2001, as indicated in the most recent opinion, such manifestations were at least several years after separation from active service.  As a result, service connection for hypertension is not warranted on a presumptive basis based on hypertension being a chronic disease.

Now the Board turns to a direct theory of entitlement, including a direct theory of causation based on exposure to Agent Orange.  

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R.  § 4.104, DC 7101, Note (1) (2013).  Hypertension is demonstrated when the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension is demonstrated when the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90mm.  Id.

Service treatment records do not mention hypertension.  His blood pressure readings were 136/82 at the March 1968 entrance examination and the following in February 1969: 154/108, 150/80, 160/88, and 128/88.  The February 1969 readings were taken during a hospitalization for treatment of a shell fragment wound.  Isolated readings of systolic blood pressure at 160mm and diastolic blood pressure at 108mm is insufficient to show predominance of 160mm or greater and 90mm or greater, respectively, to demonstrate a finding of hypertension during active service. 

In the May 2012 examination report obtained following the Board's March 2012 Remand, the VA examiner concluded that the Veteran's hypertension was not related to service and reasoned that he "was not diagnosed with hypertension and started on medications until well after his discharge. thus [sic], his hypertension did not have its onset in service." 

The examiner did not address the February 1969 blood pressure readings.  Therefore, the Board remanded the hypertension issue again in December 2014 for another opinion.  The Board directed the examiner to explicitly take into consideration the fact that the Veteran's blood pressure was 136/82 at the time of his enlistment but during a period of hospitalization beginning in February 1969 his blood pressure was higher, with readings as high as 154/108 and 160/88.  

The requested examination was conducted in June 2015.  In the medical history section of the report, the examiner noted the following:

BP at pre-induction PE Mar 07, 1968 was 136/82. While in service he sustained injuries to the legs that required surgery.  He underwent surgery on right thigh for multiple fragment wounds to both legs Feb 10, 1969. BP readings during surgery fluctuated between 140/80 to 154/120. BP 154/108 while in recovery room.  Had BP readings of 132/68, 140/74, 140/80, 160/80, 150/80 during recovery.  BP was 128/88 at the second hospital day. Was diagnosed with hypertension in 2001 and is currently on medication for this.

The examiner provided the opinion in a remarks section of the report, as follows:  

Veteran had normal BP when inducted in service.  Had transient elevation in the BP during a physically stressful event while in service in 1969 associated with surgery for injuries to his leg.  Had normal BP subsequently until 2001 when diagnosed with Hypertension.  Currently BP is well controlled on current combination of atenolol/chlorthalidone.  In view of this it is less likely than not (less than 50% probability) than his hypertension was caused by or incurred in service. 

This is in compliance with the Board's December 2014 Remand, is supported by sufficient rationale, and is an adequate opinion.  This opinion is evidence against a finding that the Veteran had hypertension during service and against a finding that his current hypertension is was incurred in or directly caused by his active service.  

To the extent that the Veteran contends that his hypertension had onset during service, the Board finds the most probative evidence to be the 2015 medical opinion.

Although the presumption of service connection based on exposure to Agent Orange does not apply to hypertension, service connection may be granted by proof of each element of service connection, just as with any claim of entitlement to service connection.  See Combee v. Brown, 1039, 1043-44 (Fed. Cir. 1994); Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009).  

It is noted that, in the VETERANS AND AGENT ORANGE: UPDATE 2006, the National Academy of Sciences (NAS) moved hypertension from a category of "inadeqauate or insufficient evidence to determine whether there was an association between herbicides and hypertension" to the category of "limited or suggestive evidence of an association between the compounds of interest and hypertension."  It has remained in that category since.  

The Board finds that this change is not evidence that the Veteran's hypertension, in this case, was caused by his exposure to Agent Orange during active service.  

In a June 2010 Federal Register notice, VA discussed a study by Kang, et. al. as supporting an association between herbicide exposure and hypertension.  See 75 Fed. Reg. 32540, 32549-52  (June 8, 2010). 

In the Federal Register notice, VA first explained as follows:

In Update 2006, NAS concluded that there was "limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension."  Prior NAS reports concluded that there was inadequate or insufficient evidence to determine whether there was an association between exposure to herbicides and any cardiovascular diseases, including hypertension.  Because Update 2006 suggests that the evidence for an association between herbicide exposure and hypertension is stronger than at the time of prior reports, hypertension warrants close consideration.

75 Fed. Reg. 32540, 32549 (June 8, 2010)

Next, VA provided a summary of what is meant by different findings of the NAS:

As an initial matter, it must be noted that the NAS finding of "limited or suggestive evidence of an association" does not imply any view by NAS as to whether the scientific evidence establishes a "positive association" between herbicide exposure and hypertension within the meaning of 38 U.S.C. 1116(b) . The NAS category of "limited or suggestive evidence" is defined to mean that "[e]vidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Update 2006, at 11. . . . As NAS noted in a 2007 report, "the IOM limited/suggestive category covers a broad range of epidemiological evidence from relatively weak to strongly suggestive," and the NAS characterization thus cannot be viewed as determinative of the "positive association" determination VA is required to make. Institute of Medicine, Improving the Presumptive Disability Decision-Making Process for Veterans, at 98 (National Academies Press 2007).

Id. 



It then explained the basis for the change in the 2006 Update;

For the reasons explained below, VA has determined that a positive association does not currently exist between herbicide exposure and hypertension, but that Update 2006 does identify significant new evidence that warrants careful consideration of hypertension on an ongoing basis.

The finding in Update 2006 of "limited or suggestive evidence" for hypertension is based primarily upon one new Vietnam Veteran study, which NAS found to be significant and consistent with results of other lower quality studies. NAS also noted, however, that findings in other studies suggested that hypertension is not associated with herbicide exposure.

NAS found that a 2006 study by Kang et al. supported an association between herbicide exposure and hypertension. That study assessed the incidence of hypertension among 1,499 U.S. Army Chemical Corps (ACC) Veterans who handled or sprayed Agent Orange in Vietnam and a control group of 1,428 Veterans from the same era who did not serve in Vietnam. The study found no significant difference in the rates of hypertension between the two groups. However, when analysis was restricted to ACC Veterans who served in Vietnam, Veterans who reported having sprayed herbicides had a higher incidence of hypertension than those who did not report spraying herbicides. Because there is some evidence that type 2 diabetes, a condition that may cause hypertension, is associated with herbicide exposure, the researchers separately evaluated the risk of hypertension in only non-diabetic ACC Veterans and found that hypertension was associated with herbicide spraying in non-diabetic Veterans.

Id. 

The rest of the Federal Register notice explains the limitations of the Kang study and discusses other studies. VA summed up the effect of the study as follows:

In summary, the available occupational and environmental studies to date have consistently failed to detect a significant association between herbicide exposure and hypertension.  The available Vietnam Veteran studies have produced a mixture of positive and negative findings, as well as findings that are essentially indeterminate in that they report low-magnitude increases that are not statistically significant.  The primary evidence in favor of an association is the recent study by Kang et al.  Other Vietnam Veteran studies reporting a significant increased risk of hypertension are limited primarily by concern of control for confounding factors.  Viewing the evidence as a whole and taking into account the considerations discussed above, the Secretary has determined that the credible evidence for an association between hypertension and herbicide exposure is not equal to nor does it outweigh the credible evidence against an association.  Therefore, he has determined that a positive association does not exist. In view of the suggestive findings in the recent Kang study, VA will continue to closely monitor further developments regarding the possible association between herbicide exposure and hypertension.

Id. at 32552.

These statements in the Federal Register explain why the presumption was not applied to hypertension.  There is no indication that the Veteran was an ACC veteran, the subject of the Kang study.  The Veteran's request for service connection for hypertension based on exposure to Agent Orange is not competent evidence of the basis of the claim.  There is no competent evidence in this case linking the Veteran's hypertension to exposure to Agent Orange.  For these reasons, the Board finds that service connection cannot be granted based on such exposure.  

For these reasons and bases discussed above, the Board concludes that the preponderance of evidence is against the claim for service connection for hypertension.  As a result, this claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2004 and April 2012 letters.  To the extent that any of the notice was sent after the initial unfavorable adjudication by the AOJ, 

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  There is no indication that there are additional records relevant to his claim that have not been obtained.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

VA has no duty to obtain a medical opinion with regard to exposure to Agent Orange during service because such exposure is not a relevant in-service injury, disease or event with regard to hypertension and the record includes no indication of an association between such exposure and the Veteran's hypertension.  The category change in the 2006 Update is not an indication of an association between the Veteran's Agent Orange and his hypertension and does not make such exposure a relevant in-service event.  This is because the change in the 2006 Update was based on the Kang study of ACC veterans and the Veteran is not shown to have been one of the ACC veterans.  There is simply nothing that indicates an association, and the post-service evidence only provides evidence against this claim.  The Veteran's own initial statements regarding causation do not indicate this issue.  In this regard, the Board must note the extensive efforts undertaken to determine the Veteran's primary contention (secondary service connection), leading to extensive delays in the adjudication of this case.  For the Veteran to raise another theory of entitlement, based on no evidence, only defers this case further.   

VA provided adequate examinations and obtained adequate opinions in this case, as explained in the Merits section of this decision.  There has been compliance with the relevant Board directives in the March 2012 and December 2014 Remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Entitlement to service connection for hypertension is denied.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


